

116 HR 6592 IH: Coronavirus Relief for States Act
U.S. House of Representatives
2020-04-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6592IN THE HOUSE OF REPRESENTATIVESApril 21, 2020Mr. Perlmutter (for himself, Mr. Morelle, Mr. Castro of Texas, Ms. Schakowsky, Mr. Hastings, Mr. Welch, Mr. Beyer, Mr. Kilmer, Mr. Veasey, Mr. Neguse, Mr. Raskin, Ms. Dean, Mr. Ryan, Ms. Adams, Mr. DeFazio, Mr. Crow, Mr. Sean Patrick Maloney of New York, Mr. Case, Ms. DeGette, and Mrs. Hayes) introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo provide for an enhanced Coronavirus relief fund, and for other purposes.1.Short titleThis Act may be cited as the Coronavirus Relief for States Act.2.Enhanced Coronavirus relief fund(a)In generalTitle VI of the Social Security Act (as added by section 5001 of Public Law 116–136) is amended by adding at the end the following:602.Enhanced Coronavirus relief fund(a)AppropriationOut of any money in the Treasury of the United States not otherwise appropriated, there are appropriated for making payments to States and Tribal governments, $500,000,000,000 for fiscal year 2020.(b)Authority To make paymentsNot later than 30 days after the date of enactment of this section, the Secretary shall pay each State and Tribal government the amount determined for the State or Tribal government, for fiscal year 2020 under subsection (c).(c)Payment amounts(1)In generalThe amount paid under this section for fiscal year 2020 to a State or Tribal government shall be the amount equal to the relative population proportion amount determined for the State or Tribal government under paragraph (2) for such fiscal year.(2)Relative population proportion definedFor purposes of paragraph (1), the term relative population proportion means, with respect to a State or Indian Tribe, the quotient of—(A)the population of the State or Indian Tribe; and(B)the total population of all States.(3)DataFor purposes of this subsection, the population of the States and Indian Tribes shall be determined based on the most recent year for which data are available from the Bureau of the Census based on the American Community Survey.(d)Use of fundsA State or Tribal government shall use the funds provided under a payment made under this section to cover those costs of the State or Tribal government, that—(1)are necessary expenditures incurred due to the public health emergency with respect to the Coronavirus Disease 2019 (COVID–19);(2)replace revenue lost as a result of the COVID-19 crisis; or(3)contribute to the economic recovery of the State or Indian Tribe from the COVID-19 crisis.(e)DefinitionsIn this section:(1)Indian tribeThe term Indian Tribe has the meaning given that term in section 4(e) of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304(e)).(2)SecretaryThe term Secretary means the Secretary of the Treasury.(3)StateThe term State means the 50 States, the District of Columbia, the Commonwealth of Puerto Rico, the United States Virgin Islands, Guam, the Commonwealth of the Northern Mariana Islands, and American Samoa.(4)Tribal governmentThe term Tribal government means the recognized governing body of an Indian Tribe..(b)Application of provisionsAmounts appropriated for fiscal year 2020 under section 602 of the Social Security Act (as added by subsection (a)) shall be subject to the requirements contained in Public Law 116–94 for funds for programs authorized under sections 330 through 340 of the Public Health Service Act (42 U.S.C. 254 through 256).